Citation Nr: 1043089	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  04-27 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a neurological disability 
in the bilateral hands, to include neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps 
from September 1969 to September 1990, to include duty in 
Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The case has been remanded by the Board in May 2008 
and February 2010.  Unfortunately, clarification is needed with 
respect to the development ordered in February 2010, and the 
claim must yet again be remanded for further development.  
Indeed, for reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is required.

The Veteran appeared at a Travel Board hearing in September 2007.  
A transcript is associated with the claims file.  


REMAND

The Veteran contends that a neurological disability in the 
bilateral hands began directly in service, or, by his presumed 
exposure to herbicides in the Republic of Vietnam.  Additionally, 
the Veteran (through the record) asserts that current 
neurological manifestations have been caused or aggravated by 
service-connected diabetes mellitus.  

There are in-service records of treatment for neurological 
abnormalities; however, at primary issue is whether the Veteran 
currently experiences a disorder for which service connection can 
be granted.  The post-service treatment history is rather 
ambiguous, and in a remand of February 2010, the Board ordered 
that a new examination be offered addressing whether a current 
neurological disability was present in the Veteran.  
Unfortunately, further development is required, as the returned 
examination report did not address the issue of a current 
disability in light of evidence received in the early pendency of 
the claim. 

It is noted that Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim for service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The Board notes, however, 
that the requirement of a current disability is satisfied when 
the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim, and that a claimant may be granted service connection even 
though the disability resolves prior to adjudication of the 
claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, an October 2002 electromyography (EMG) report shows 
that the Veteran experienced non-specific right median neuropathy 
and borderline right radial sensory neuropathy.  In May 2010, the 
Veteran was examined by VA in compliance with the Board's 
February 2010 remand.  In the associated report, this examiner 
stated that he did not "believe that the symptoms the patient is 
having in the hands reflects any underlying neurologic disease."  
As a rationale, the examiner noted that the "twitching" 
complained of was not a symptom of neuropathy, and that there was 
no evidence on examination of peripheral neuropathy.  The 
examiner did note a history of cortisone injections, and made a 
vague reference to him having numerous "EMG studies" in 
connection with treatment for neurological complaints.  The 2002 
EMG report was not mentioned, however, and the examiner only 
noted a February 2010 EMG report which indicated a normal nerve 
conduction study.  

As noted above, the resolution of a disability during the 
pendency of the claim does not preclude the grant of service 
connection if the disorder was present at any time during the 
pendency of the claim.  See McClain at 319, 321 (2007).  Here, 
the Veteran's claim for service connection was received in April 
2002, and an October 2002 EMG report noted the presence of 
neuropathy.  Thus, there is evidence of a neurological disorder 
in the upper extremities at least at that time (while the claim 
was pending), although later evidence seems to suggest that the 
condition may have resolved.  As the 2002 EMG findings were not 
discussed, and no etiology opinion was offered with regard to 
those findings occurring during the pendency of the claim, the 
claim must be remanded to the examiner who conducted the May 2010 
examination (if available) for an addendum opinion.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the examiner 
should reference the October 2002 EMG report and note if the 
neuropathy diagnosed in that report is still present.  Regardless 
of whether it is currently present, the examiner should offer an 
opinion as to whether the neuropathy noted in 2002 was correctly 
diagnosed at that time, and if so, whether it is at least as 
likely as not (50 percent probability or greater) that that 
neuropathy had causal origins in service, to include as a result 
of herbicide exposure in Vietnam.  Alternatively, the examiner 
should offer an opinion as to whether the neuropathy noted in 
2002 was either caused or aggravated beyond the natural course of 
the disease process by any service-connected condition, to 
include diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2010) are fully satisfied.

2.  The Veteran's claims file is to be sent 
to the examiner who conducted the May 2010 
examination (if available) for an addendum 
opinion regarding the existence of a chronic 
neurological disability in the bilateral 
hands at any time during the pendency of 
the claim.  The examiner is asked to 
reference the 2002 diagnosis of neuropathy 
(based on EMG evidence), and should opine as 
to whether the disability has resolved since 
that time.  Regardless of whether the 
disability is no longer present, the examiner 
is to be informed that the 2002 diagnosis 
represents, at least potentially, a current 
diagnosis when the claim was filed, and as 
such, he/she is to be instructed to offer an 
opinion as to whether the neuropathy noted at 
that time had causal origins in service, or 
was caused or aggravated by a service-
connected condition.  Specifically, the 
examiner is asked to state whether it is at 
least as likely as not (50 percent 
probability or greater) that a current 
bilateral neurological disorder of the hands 
(or, if resolved, neuropathy noted to be 
present in 2002) had causal origins in 
service, to include documented treatment for 
neurological complaints in service and/or 
from exposure to herbicides in the Republic 
of Vietnam, or alternatively, was caused or 
aggravated beyond the natural course of the 
disease process by a service-connected 
condition, to include diabetes mellitus.  The 
examiner should specifically reference the 
2002 EMG study, and should indicate whether 
the diagnosis entered at that time was 
accurate in light of more recent findings, 
and if not, should give a detailed medical 
explanation as to why not.  Indeed, with 
respect to any medical conclusions reached in 
connection with this claim, a detailed 
rationale should be included in any submitted 
report.  

3.  After conducting the indicated 
development, readjudicate the Veteran's 
claim.  If the claim remains denied, issue an 
appropriate supplemental statement of the 
case and forward the case to the Board for 
final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


